EXHIBIT 10.1

 

ELECTRO SCIENTIFIC INDUSTRIES, INC.

 

2000 STOCK OPTION INCENTIVE PLAN

 

1.             Purpose.  The purpose of this Stock Option Incentive Plan (the
“Plan”) is to enable Electro Scientific Industries, Inc. (the “Company”) to
attract and retain the services of selected employees, officers and directors of
the Company or any parent or subsidiary of the Company.  For purposes of this
Plan, a person is considered to be employed by or in the service of the Company
if the person is employed by or in the service of the Company or any parent or
subsidiary of the Company (an “Employer”).

 

2.             Shares Subject to the Plan.  Subject to adjustment as provided
below and in Section 7, the shares to be offered under the Plan shall consist of
Common Stock of the Company, and the total number of shares of Common Stock that
may be issued under the Plan shall be 2,000,000 shares plus any shares that are
available for grant under the Company’s 1989 Stock Option Plan as in effect June
23, 2000 (the “1989 Plan”) or that may subsequently become available for grant
under the 1989 Plan through the expiration, termination, forfeiture or
cancellation of grants.  If an option granted under the Plan expires, terminates
or is cancelled, the unissued shares subject to that option shall again be
available under the Plan.

 

3.             Effective Date and Duration of Plan.

 

(a)  Effective Date.  The Plan shall become effective as of June 23, 2000.  No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable, however, until the Plan is approved by the affirmative
vote of the holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present, and the exercise of any
Incentive Stock Options granted under the Plan before approval shall be
conditioned on and subject to that approval.  Subject to this limitation,
options may be granted under the Plan at any time after the effective date and
before termination of the Plan.

 

(b)  Duration.  The Plan shall continue in effect until all shares available for
issuance under the Plan have been issued.  The Board of Directors may suspend or
terminate the Plan at any time except with respect to options then outstanding
under the Plan.  Termination shall not affect any outstanding options.

 

4.             Administration.

 

(a)  Board of Directors.  The Plan shall be administered by the Board of
Directors of the Company, which shall determine and designate the individuals to
whom awards shall be made, the amount of the awards and the other terms and
conditions of the awards.  Subject to the provisions of the Plan, the Board of
Directors may adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting period, accelerate any exercise
date and make all other determinations in the judgment of the Board of Directors
necessary or desirable for the administration of the Plan.  The interpretation
and construction of the provisions of the Plan and related agreements by the
Board of Directors shall be final and conclusive.  The Board of Directors may
correct any defect or supply any omission or reconcile any inconsistency in the
Plan or in any related agreement in the manner and to the extent it deems
expedient to carry the Plan into effect, and the Board of Directors shall be the
sole and final judge of such expediency.

 

--------------------------------------------------------------------------------


 

(b)  Committee.  The Board of Directors may delegate to any committee of the
Board of Directors (the “Committee”) any or all authority for administration of
the Plan.  If authority is delegated to the Committee, all references to the
Board of Directors in the Plan shall mean and relate to the Committee, except
(i) as otherwise provided by the Board of Directors and (ii) that only the Board
of Directors may amend or terminate the Plan as provided in Sections 3 and 9.

 

(c)  Officers.  The Board of Directors may delegate to any officer or officers
of the Company authority to grant awards under the Plan, subject to any
restrictions imposed by the Board of Directors.

 

5.             Types of Awards, Eligibility, Limitations.  The Board of
Directors may, from time to time, take the following action, separately or in
combination, under the Plan:  (i) grant Incentive Stock Options, as defined in
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), as
provided in Sections 6(a) and 6(b) and (ii) grant options other than Incentive
Stock Options (“Non-Statutory Stock Options”) as provided in Sections 6(a) and
6(c).  Awards may be made to employees, including employees who are officers or
directors selected by the Board of Directors, and directors of the Company or
any parent or subsidiary of the Company; provided, however, that only employees
of the Company or any parent or subsidiary of the Company (as defined in
subsections 424(e) and 424(f) of the Code) are eligible to receive Incentive
Stock Options under the Plan.  The Board of Directors shall select the
individuals to whom awards shall be made and shall specify the action taken with
respect to each individual to whom an award is made.  At the discretion of the
Board of Directors, an individual may be given an election to surrender an award
in exchange for the grant of a new award.  No employee may be granted options
for more than an aggregate of 500,000 shares of Common Stock in any calendar
year; provided, however, that to the extent the annual limitation is not fully
used in any year for an employee, any shares not used may be added to the number
of shares for which options may be granted to that employee in any future year.

 

6.             Option Grants.

 

(a)  General Rules Relating to Options.

 

(i)  Terms of Grant.  The Board of Directors may grant options under the Plan. 
With respect to each option grant, the Board of Directors shall determine the
number of shares subject to the option, the exercise price, the period of the
option, the time or times at which the option may be exercised and whether the
option is an Incentive Stock Option or a Non-Statutory Stock Option.  At the
time of the grant of an option or at any time thereafter, the Board of Directors
may provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.

 

(ii)  Exercise of Options.  Except as provided in Section 6(a)(iv) or as
determined by the Board of Directors, no option granted under the Plan may be
exercised unless at the time of exercise the optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the date the option was granted.  Except as provided in
Sections 6(a)(iv) and 7, options granted under the Plan may be exercised from
time to time over the period stated in each option in amounts and at times
prescribed by the Board of Directors, provided that options may not be exercised
for fractional shares.  Unless otherwise determined by the Board of Directors,
if an optionee does not exercise an option in any one year for the full number
of shares to which the optionee is entitled in that year, the optionee’s rights
shall be cumulative and the optionee may purchase those shares in any subsequent
year during the term of the option.

 

--------------------------------------------------------------------------------


 

(iii)  Nontransferability.  Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee’s domicile at
the time of death, and (ii) during the optionee’s lifetime, shall be exercisable
only by the optionee.

 

(iv)  Termination of Employment or Service.

 

(A)  General Rule.  Unless otherwise determined by the Board of Directors, if an
optionee’s employment or service with the Company terminates for any reason
other than because of total disability or death as provided in Sections
6(a)(iv)(B) and (C), his or her option may be exercised at any time before the
expiration date of the option or the expiration of three months after the date
of termination, whichever is the shorter period, but only if and to the extent
the optionee was entitled to exercise the option at the date of termination.

 

(B)  Termination Because of Total Disability.  Unless otherwise determined by
the Board of Directors, if an optionee’s employment or service with the Company
terminates because of total disability, his or her option may be exercised at
any time before the expiration date of the option or before the date 12 months
after the date of termination, whichever is the shorter period, but only if and
to the extent the optionee was entitled to exercise the option at the date of
termination.  The term “total disability” means a medically determinable mental
or physical impairment that is expected to result in death or has lasted or is
expected to last for a continuous period of 12 months or more and that, in the
opinion of the Company and two independent physicians, causes the optionee to be
unable to perform his or her duties as an employee, director, officer or
consultant of the Employer and unable to be engaged in any substantial gainful
activity.  Total disability shall be deemed to have occurred on the first day
after the two independent physicians have furnished their written opinion of
total disability to the Company and the Company has reached an opinion of total
disability.

 

(C)  Termination Because of Death.  Unless otherwise determined by the Board of
Directors, if an optionee dies while employed by or providing service to the
Company, his or her option may be exercised at any time before the expiration
date of the option or before the date 12 months after the date of death,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of death and only by the person or
persons to whom the optionee’s rights under the option shall pass by the
optionee’s will or by the laws of descent and distribution of the state or
country of domicile at the time of death.

 

(D)  Amendment of Exercise Period Applicable to Termination.  The Board of
Directors may at any time extend the three month and 12-month exercise periods
any length of time not longer than the original expiration date of the option. 
The Board of Directors may at any time increase the portion of an option that is
exercisable, subject to terms and conditions determined by the Board of
Directors.

 

(E)  Failure to Exercise Option.  To the extent that the option of any deceased
optionee or any optionee whose employment or service terminates is not

 

--------------------------------------------------------------------------------


 

exercised within the applicable period, all further rights to purchase shares
pursuant to the option shall cease and terminate.

 

(F)  Leave of Absence.  Absence on leave approved by the Employer or on account
of illness or disability shall not be deemed a termination or interruption of
employment or service.  Unless otherwise determined by the Board of Directors,
vesting of options shall continue during a medical, family, military or other
leave of absence, whether paid or unpaid.

 

(G)  Change of Control.  In the event an optionee’s employment by the Company or
by any parent or subsidiary of the Company terminates within one year after a
change in control of the Company for any reason other than retirement, death, or
physical disability (as defined in Section 6(a)(iv)(B)), any option held by such
optionee may be exercised with respect to all remaining shares subject thereto,
free of any limitation on the number of shares with respect to which the option
may be exercised in any one year, at any time prior to its expiration date or
the expiration of three months after the date of such termination of employment,
whichever is the shorter period.  A “change in control of the Company” shall
mean a change in control of a nature that would be required to be reported in
response to item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (“Exchange Act”); provided that,
without limitation, such a change in control shall be deemed to have occurred if
(1) any “person” (as such term is used in Sections 13(d) or 14(d)(2) of the
Exchange Act) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company representing 20 percent or more of the combined voting
power of the Company’s then outstanding securities; or (2) during any period of
two consecutive years, individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof unless the election, or the nomination
for election by the Company’s shareholders, of each new director was approved by
a vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.  A change in control of the Company
shall not include any change in control pursuant to a written agreement between
the Company and another person, which agreement is approved and adopted by the
Board of Directors of the Company or pursuant to any tender offer or exchange
offer which the Board of Directors has in any manner recommended acceptance of
to the shareholders of the Company.

 

(v)  Purchase of Shares.  Unless the Board of Directors determines otherwise,
shares may be acquired pursuant to an option granted under the Plan only upon
the Company’s receipt of written notice from the optionee of the optionee’s
binding commitment to purchase shares, specifying the number of shares the
optionee desires to purchase under the option and the date on which the optionee
is obligated to complete the transaction, and, if required to comply with the
Securities Act of 1933, containing a representation that it is the optionee’s
intention to acquire the shares for investment and not with a view to
distribution.  Unless the Board of Directors determines otherwise, on or before
the date specified for completion of the purchase of shares pursuant to an
option exercise, the optionee must pay the Company the full purchase price of
those shares in cash, check or, in whole or in part, in Common Stock of the
Company valued at fair market value, restricted stock or other contingent awards
denominated in either stock or cash, promissory notes and other forms of
consideration.  Unless otherwise determined by the Board of Directors, any
Common Stock provided in payment of the purchase price must have been previously
acquired and held by the optionee for at least six months. The fair market value
of Common Stock provided in payment of the purchase price shall be the closing
price of the

 

--------------------------------------------------------------------------------


 

Common Stock last reported on the date the option is exercised, if the Common
Stock is publicly traded, or another value of the Common Stock as specified by
the Board of Directors.  No shares shall be issued until full payment for the
shares has been made, including all amounts owed for tax withholding.  Unless
the Board of Directors determines otherwise, an optionee may request the Company
to apply automatically the shares to be received upon the exercise of a portion
of a stock option (even though stock certificates have not yet been issued) to
satisfy the purchase price for additional portions of the option.  Each optionee
who has exercised an option shall, immediately upon notification of the amount
due, if any, pay to the Company in cash or check amounts necessary to satisfy
any applicable federal, state and local tax withholding requirements. 
If additional withholding is or becomes required (as a result of exercise of an
option or as a result of disposition of shares acquired pursuant to exercise of
an option) beyond any amount deposited before delivery of the certificates, the
optionee shall pay such amount, in cash or check, to the Company on demand.  If
the optionee fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the optionee, including
salary, subject to applicable law. Unless the Board of Directors determines
otherwise, an optionee may satisfy this obligation, in whole or in part, by
instructing the Company to withhold from the shares to be issued upon exercise
or by delivering to the Company other shares of Common Stock; provided, however,
that the number of shares so withheld or delivered shall not exceed the minimum
amount necessary to satisfy the required withholding obligation.  Upon the
exercise of an option, the number of shares reserved for issuance under the Plan
shall be reduced by the number of shares issued upon exercise of the option
(less the number of any shares surrendered in payment for the exercise price or
withheld to satisfy withholding requirements).

 

(b)  Incentive Stock Options.  Incentive Stock Options shall be subject to the
following additional terms and conditions:

 

(i)  Limitation on Amount of Grants.  If the aggregate fair market value of
stock (determined as of the date the option is granted) for which Incentive
Stock Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in subsections
424(e) and 424(f) of the Code) are exercisable for the first time by an employee
during any calendar year exceeds $100,000, the portion of the option or options
not exceeding $100,000, to the extent of whole shares, will be treated as an
Incentive Stock Option and the remaining portion of the option or options will
be treated as a Non-Statutory Stock Option.  The preceding sentence will be
applied by taking options into account in the order in which they were granted.
If, under the $100,000 limitation, a portion of an option is treated as an
Incentive Stock Option and the remaining portion of the option is treated as a
Non-Statutory Stock Option, unless the optionee designates otherwise at the time
of exercise, the optionee’s exercise of all or a portion of the option will be
treated as the exercise of the Incentive Stock Option portion of the option to
the full extent permitted under the $100,000 limitation.  If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-Statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option portion as
Incentive Stock Option stock by issuing a separate certificate for that portion
of the stock and identifying the certificate as Incentive Stock Option stock in
its stock records.

 

(ii)  Limitations on Grants to 10 Percent Shareholders.  An Incentive Stock
Option may be granted under the Plan to an employee possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary (as defined in subsections 424(e) and 424(f)
of the Code) only if the option price is at least 110 percent of the fair market
value, as described in Section 6(b)(iv), of the Common Stock subject to

 

--------------------------------------------------------------------------------


 

the option on the date it is granted and the option by its terms is not
exercisable after the expiration of five years from the date it is granted.

 

(iii)  Duration of Options.  Subject to Sections 6(a)(ii), 6(a)(iv) and
6(b)(ii), Incentive Stock Options granted under the Plan shall continue in
effect for the period fixed by the Board of Directors, except that by its terms
no Incentive Stock Option shall be exercisable after the expiration of 10 years
from the date it is granted.

 

(iv)  Option Price.  The option price per share shall be determined by the Board
of Directors at the time of grant.  Except as provided in Section 6(b)(ii), the
option price shall not be less than 100 percent of the fair market value of the
Common Stock covered by the Incentive Stock Option at the date the option is
granted.  The fair market value shall be the closing price of the Common Stock
last reported on the date the option is granted, if the stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors.

 

(v)  Limitation on Time of Grant.  No Incentive Stock Option shall be granted on
or after the tenth anniversary of the last action by the Board of Directors
approving an increase in the number of shares available for issuance under the
Plan, which action was subsequently approved within 12 months by the
shareholders.

 

(vi)  Early Dispositions.  If within two years after an Incentive Stock Option
is granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.)

 

(c)  Non-Statutory Stock Options.  Non-Statutory Stock Options shall be subject
to the following terms and conditions, in addition to those set forth in Section
6(a) above:

 

(i)  Option Price.  The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant but shall not be less
than 100% of the fair market value of the Common Stock covered by the
Non-Statutory Option on the date the option is granted.

 

(ii)  Duration of Options.  Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.

 

7.                                       Changes in Capital Structure.

 

(a)  Stock Splits, Stock Dividends.  If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan.  In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which outstanding options, or portions thereof then
unexercised, shall be exercisable, so that the optionee’s proportionate interest
before and after the occurrence of the event shall be maintained as before the
occurrence of such event.  Such adjustment in outstanding options shall be made
without change in the total price applicable to the unexercised portion of any
option and with a corresponding adjustment in the option price per share. 
Notwithstanding the foregoing, the Board

 

--------------------------------------------------------------------------------


 

of Directors shall have no obligation to effect any adjustment that would or
might result in the issuance of fractional shares, and any fractional shares
resulting from any adjustment may be disregarded or provided for in any manner
determined by the Board of Directors.  Any such adjustments made by the Board of
Directors shall be conclusive.

 

(b)  Mergers, Reorganizations, Etc.  In the event of a merger, consolidation,
plan of exchange, acquisition of property or stock, split-up, split-off,
spin-off, reorganization or liquidation to which the Company is a party or a
sale of all or substantially all of the Company’s assets (each, a
“Transaction”), the Board of Directors shall, in its sole discretion and to the
extent possible under the structure of the Transaction, select one of the
following alternatives for treating outstanding options under the Plan:

 

(i)  Outstanding options shall remain in effect in accordance with their terms.

 

(ii)  Outstanding options shall be converted into options to purchase stock in
one or more of the corporations, including the Company, that are the surviving
or acquiring corporations in the Transaction.  The amount, type of securities
subject thereto and exercise price of the converted options shall be determined
by the Board of Directors of the Company, taking into account the relative
values of the companies involved in the Transaction and the exchange rate, if
any, used in determining shares of the surviving corporation(s) to be held by
holders of shares of the Company following the Transaction.  Unless otherwise
determined by the Board of Directors, the converted options shall be vested only
to the extent that the vesting requirements relating to options granted
hereunder have been satisfied.

 

(iii)  The Board of Directors shall provide a period of 30 days or less before
the completion of the Transaction during which outstanding options may be
exercised to the extent then exercisable, and upon the expiration of that
period, all unexercised options shall immediately terminate.  The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full during that period.

 

(c)  Dissolution of the Company.  In the event of the dissolution of the
Company, options shall be treated in accordance with Section 7(b)(iii).

 

(d)  Rights Issued by Another Corporation.  The Board of Directors may also
grant options under the Plan with terms, conditions and provisions that vary
from those specified in the Plan, provided that any such awards are granted in
substitution for, or in connection with the assumption of, existing options,
granted by another corporation and assumed or otherwise agreed to be provided
for by the Company pursuant to or by reason of a Transaction.

 

8.             Option Grants to Non-Employee Directors.

 

(a)  Initial Grants.  Each Non-Employee Director shall be automatically granted
an option to purchase 30,000 shares of Common Stock (the “Initial Grant”) on the
date such person first becomes a Non-Employee Director, whether through election
by the shareholders of the Company or by the Board of Directors to fill a
vacancy; provided, however, that an Inside Director who ceases to be an Inside
Director but who remains a director will not receive an Initial Grant.  A
“Non-Employee Director” is a director who is not a full-time employee of the
Company or any of its subsidiaries and has not been a full-time employee of the
Company or any of its subsidiaries within one year of any date as of which a
determination of eligibility is made.  An “Inside Director” is a director who is
a full-time employee of the Company or any of its subsidiaries.

 

--------------------------------------------------------------------------------


 

(b)  Annual Grants.  Each Non-Employee Director shall be automatically granted
an option to purchase 10,000 shares of Common Stock on July 31 of each year (the
“Annual Grant”); provided that the Non-Employee Director is a director on the
date of grant and has served on the Board of Directors for at least the six
months preceding that date.

 

(c)  Exercise Price.  The exercise price of the options granted pursuant to this
Section 8 shall be equal to 100 percent of the fair market value of the Common
Stock determined pursuant to paragraph 6(a)(v).

 

(d)  Term of Option.  The term of each option granted pursuant to this Section 8
shall be 10 years from the date of grant.

 

(e)  Exercisability.  Until an option expires or is terminated and except as
provided in Sections 8(f) and 7, an option granted under this Section 8 shall be
exercisable as follows:  (i) each Initial Grant shall become exercisable as to
one-third of the shares subject to the Initial Grant on each anniversary of its
date of grant, provided that the optionee continually serves as a director of
the Company, and (ii) each Annual Grant shall become exercisable as to
one-twelfth of the shares subject to the Annual Grant each month after the date
of the grant, provided that the optionee continually serves as a director of the
Company.

 

(f)  Termination As a Director.  Unless otherwise determined by the Board of
Directors, if an optionee ceases to be a director of the Company for any reason,
other than death or physical disability (as defined in Section 6(a)(iv)(B)) or
retirement, as provided in the last sentence of this Section 8(f), the option
may be exercised at any time prior to the expiration date of the option or the
expiration of the seven months after the last day the optionee served as a
director, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option as of the last day the optionee
served as a director.  Unless otherwise determined by the Board of Directors, if
an optionee ceases to be a director of the Company as a result of death or
physical disability (as defined in Section 6(a)(iv)(B)), the option may be
exercised with respect to all remaining shares subject thereto, free of any
limitation on the number of shares with respect to which the option may be
exercised in any one year, at any time, prior to the expiration date of the
option or the expiration of one year after the last day the optionee served as a
director, whichever is the shorter period.  Unless otherwise determined by the
Board of Directors, if an optionee ceases to be a director of the Company as a
result of the retirement of the optionee in accordance with the retirement
policy of the Board of Directors in effect from time to time, the option may be
exercised at any time prior to the expiration date of the option or the
expiration of five years after the last day the optionee served as a director,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option as of the last day the optionee served as a
director.

 

(g)  Exercise of Options.  Options may be exercised upon payment of cash or
shares of Common Stock of the Company in accordance with Section 6.

 

(h)  Replaces 1989 Plan.  Upon approval of this Option Plan by the shareholders
of the Company, this Section 8 shall replace and supercede paragraph 16 of the
Company’s 1989 Stock Option Plan.

 

9.             Amendment of the Plan.  The Board of Directors may at any time
modify or amend the Plan in any respect.  Except as provided in Section 7,
however, no change in an award already granted shall be made without the written
consent of the holder of the award if the change would adversely affect the
holder.

 

--------------------------------------------------------------------------------


 

10.           Approvals.  The Company’s obligations under the Plan are subject
to the approval of state and federal authorities or agencies with jurisdiction
in the matter.  The Company will use its best efforts to take steps required by
state or federal law or applicable regulations, including rules and regulations
of the Securities and Exchange Commission and any stock exchange on which the
Company’s shares may then be listed, in connection with the grants under the
Plan.  The foregoing notwithstanding, the Company shall not be obligated to
issue or deliver Common Stock under the Plan if such issuance or delivery would
violate state or federal securities laws.

 

11.           Employment and Service Rights.  Nothing in the Plan or any award
pursuant to the Plan shall (i) confer upon any employee any right to be
continued in the employment of an Employer or interfere in any way with the
Employer’s right to terminate the employee’s employment at any time, for any
reason, with or without cause, or to decrease the employee’s compensation or
benefits, or (ii) confer upon any person engaged by an Employer any right to be
retained or employed by the Employer or to the continuation, extension, renewal
or modification of any compensation, contract or arrangement with or by the
Employer.

 

12.           Rights as a Shareholder.  The recipient of any award under the
Plan shall have no rights as a shareholder with respect to any Common Stock
until the date of issue to the recipient of a stock certificate for those
shares.  Except as otherwise expressly provided in the Plan, no adjustment shall
be made for dividends or other rights for which the record date occurs before
the date such stock certificate is issued.

 

 

Adopted:  June 23, 2000.

 

Amended:  October 30, 2003

 

--------------------------------------------------------------------------------